DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent January 31, 2022, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 10, and 16 is/are in independent form.  Claim(s) 1, 3, 4, 5, 8, 9, 10, 12, 13, 14, 16, 18, 19, and 20 is/are currently amended; claim(s) 2, 6, 7, 11, 15, and 17 is/are original.

	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  The Applicant has deleted the last “e” on the word “message”; for the purpose of claim interpretation, the Examiner assumes that the word “message” was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0004833 A1 (“Trivedi”) in view of “Selmeci”, which refers to the Selmeci reference:  A. Selmeci and T. Orosz, "SAP remote communications," 2012 7th IEEE International Symposium on Applied Computational Intelligence and Informatics (SACI), 2012, pp. 303-309, doi: 10.1109/SACI.2012.6250020.

As to claim 1, Trivedi teaches a method for synchronization of data between databases (Trivedi Para [0005]: synchronization between transactional and analytical database systems), comprising:
invoking a trigger (Trivedi Para [0048]: invoking a save event) based on an operation issued for a record in a transactional database of a computing environment (Trivedi Para [0048]: the save event is based on transaction data being saved to a transaction system database);
according to the trigger (Trivedi Para [0048]: the extraction event handler acts according to the event), determining at least one data value to synchronize from the record in the transactional database of the computing environment to an analytics database of an analytics computing system (Trivedi Para [0048]: extraction objects make a determination to extract data for synchronization to populate a complex data structure for the purpose of moving the transactional information to an analytics system);
forming, by a publisher of a message service executing in the computing environment, a message, comprising the at least one data value (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue);
adding the message to a message queue of the message service (Trivedi Para [0048]: adding the complex data structure to the queue), the message queue comprising a plurality of messages formed by the message service (Trivedi Para [0049]: the message queue comprises a plurality of complex data structures that have enqueued) to detach operations in the transactional database of the computing environment from data synchronization with the analytics database of the analytics computing system (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system);
normalizing, by a subscriber of the message service, the at least one data value stored in the message queue into at least one normalized data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure to move across the analytics system);
storing, by the subscriber, the at least one normalized data value to a staging table in the computing environment for data synchronization with the analytics database (Trivedi Para [0050]: data received at the analytics system is stored in a database management system for it is available for further extraction); and
forwarding, by a forwarding service executing in the computing environment, the at least one normalized data value from the staging table in the computing environment to the analytics database of the analytics computing system over a computer network (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure)…, to synchronize the at least one data value between the transactional database and the analytics database (Trivedi Para [0032]: for the purpose of synchronizing the data in the transactional system with the analytics system). 
However, Trivedi does not teach:
using a network transfer protocol.
Nevertheless, Selmeci teaches:
using a network transfer protocol (Selmici page 304 lines 5 – 18: the Remote Function Calls, an SAP technology referred to in Trivedi, can use various network protocols).
Trivedi and Selmeci are in the same field of remote communications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trivedi to include the teachings of Selmeci because network protocols connect local and remote systems in heterogeneous computing environments (See Selmici’s abstract).

As to claim 2, Trivedi in view of Selmeci teaches the method according to claim 1, wherein the operation comprises at least one of an insert, update, or delete operation for a record in the transactional database (Trivedi Para [0048]: the save event in a transactional database system).

As to claim 3, Trivedi in view of Selmeci teaches the method according to claim 1, wherein, through use of the message, execution of the operation issued for the record in the transactional database is detached from execution of storing the at least one data value to the staging table (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system).  

As to claim 4, Trivedi in view of Selmeci teaches the method according to claim 1, wherein adding the message to the message queue comprises:
publishing, by the publisher, the message to a message broker (Trivedi Para [0048]: loading, via a queue loading service via an established channel); an
adding, by the message broker, the message to a publisher queue (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue).  

As to claim 5, Trivedi in view of Selmeci teaches the method according to claim 4, further comprising, after publishing the message to the message broker, receiving, by the publisher, an infrastructure message from the message broker (Trivedi Para [0058] table: communicating error messages to the message handler).  

As to claim 6, Trivedi in view of Selmeci teaches the method according to claim 5, wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Trivedi Para [0059] table: communicating error messages to the message handler including a mapping error).

As to claim 7, Trivedi in view of Selmeci teaches the method according to claim 6, wherein the error message indicates that the message queue was full or that the message was lost (Trivedi Para [0058] table: an error message indicating “not found”).  

As to claim 8, Trivedi in view of Selmeci teaches the method according to claim 1, wherein the forwarding further comprises forwarding the at least one normalized data value from the staging table to the analytics computing system for incorporation into the analytics database (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure to the analytics database).  

As to claim 9, Trivedi in view of Selmeci teaches the method according to claim 8, wherein the normalizing comprises flattening the at least one data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure) …
However, Trivedi does not teach normalizing “into an extensible markup language (XML) string.”
Nevertheless, Selmeci teaches: normalizing “into an extensible markup language (XML) string” (Selmeci page 303 lines 12-20: communication through XML in the context of SAP communications using remote procedure calls discussed in the Selmeci abstract; note that Trivedi uses SAP technology for the remote procedure calls of Trivedi)

As to claim 10, Trivedi teaches a non-transitory computer-readable medium embodying computer-readable program instructions executable in at least one computing device for synchronization of data between databases (Trivedi Para [0005]: synchronization between transactional and analytical database systems) that, when executed by the at least one computing device, directs the at least one computing device to at least:
invoke a trigger (Trivedi Para [0048]: invoking a save event) based on an operation issued for a record in a transactional database (Trivedi Para [0048]: the save event is based on transaction data being saved to a transaction system database);
according to the trigger (Trivedi Para [0048]: the extraction event handler acts according to the event), determine at least one data value to synchronize from the record in the transactional database to an analytics database of an analytics computing system (Trivedi Para [0048]: extraction objects make a determination to extract data for synchronization to populate a complex data structure for the purpose of moving the transactional information to an analytics system);
form, by a publisher of a message service executing in the at least one computing device, a messag, comprising the at least one data value (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue);
add the message to a message queue of the message service (Trivedi Para [0048]: adding the complex data structure to the queue), the message queue comprising a plurality of messages formed by the message service (Trivedi Para [0049]: the message queue comprises a plurality of complex data structures that have enqueued) to detach operations in the transactional database from data synchronization with the analytics database (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system);
normalize, by a subscriber of the message service, the at least one data value stored in the message queue into at least one normalized data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure to move across the analytics system);
store, by the subscriber, the at least one normalized data value to a staging table for data synchronization with the analytics database (Trivedi Para [0050]: data received at the analytics system is stored in a database management system for it is available for further extraction); and
forward, by a forwarding service executing in the at least one computing device, the at least one normalized data value from the staging table to the analytics database of the analytics computing system over a computer network (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure) … to synchronize the at least one data value between the transactional database and the analytics database (Trivedi Para [0032]: for the purpose of synchronizing the data in the transactional system with the analytics system). 
However, Trivedi does not teach:
using a network transfer protocol.
Nevertheless, Selmeci teaches:
using a network transfer protocol (Selmici page 304 lines 5 – 18: the Remote Function Calls, an SAP technology referred to in Trivedi, can use various network protocols).
Trivedi and Selmeci are in the same field of remote communications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trivedi to include the teachings of Selmeci because network protocols connect local and remote systems in heterogeneous computing environments (See Selmici’s abstract).

As to claim 11, Trivedi in view of Selmeci teaches the non-transitory computer-readable medium according to claim 10, wherein the operation comprises at least one of an insert, update, or delete operation for a record in the transactional database (Trivedi Para [0048]: the save event in a transactional database system). 

As to claim 12, Trivedi in view of Selmeci teaches the non-transitory computer-readable medium according to claim 10, wherein, through use of the message, execution of the operation issued for the record in the transactional database is detached from storage of the at least one data value to the staging table (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system). 

As to claim 13, Trivedi in view of Selmeci teaches the non-transitory computer-readable medium according to claim 10, wherein the at least one computing device is further directed to at least: publish, by the publisher, the message to a message broker (Trivedi Para [0048]: loading, via a queue loading service via an established channel); and add, by the message broker, the message to a publisher queue (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue). 

As to claim 14, Trivedi in view of Selmeci teaches the non-transitory computer-readable medium according to claim 13, wherein the at least one computing device is further directed to receive, by the publisher, an infrastructure message from the message broker (Trivedi Para [0058] table: communicating error messages to the message handler). 

As to claim 15, Trivedi in view of Selmeci teaches the non-transitory computer-readable medium according to claim 14, wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Trivedi Para [0059] table: communicating error messages to the message handler including a mapping error). 

As to claim 16, Trivedi teaches a system for synchronization of data between databases (Trivedi Para [0005]: synchronization between transactional and analytical database systems), comprising:
a memory device configured to store computer-readable instructions thereon (Trivedi Para [0043]: computer, memory, and processor); and
at least one computing device configured, through execution of the computer-readable instructions (Trivedi Para [0043]: computer, memory, and processor), to at least:
invoke a trigger (Trivedi Para [0048]: invoking a save event) based on an operation issued for a record in a transactional database (Trivedi Para [0048]: the save event is based on transaction data being saved to a transaction system database); 
according to the trigger (Trivedi Para [0048]: the extraction event handler acts according to the event), determine at least one data value to synchronize from the record in the transactional database to an analytics database of an analytics computing system (Trivedi Para [0048]: extraction objects make a determination to extract data for synchronization to populate a complex data structure for the purpose of moving the transactional information to an analytics system);
form, by a publisher of a message service executing in the at least one computing device, a messag, comprising the at least one data value (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue);
add the message to a message queue of the message service (Trivedi Para [0048]: adding the complex data structure to the queue), the message queue comprising a plurality of messages formed by the message service (Trivedi Para [0049]: the message queue comprises a plurality of complex data structures that have enqueued) to detach operations in the transactional database from data synchronization with the analytics database (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system);
normalize, by a subscriber of the message service, the at least one data value stored in the message queue into at least one normalized data value (Trivedi Para [0056]: the complex data structures are normalized into a flat data structure to move across the analytics system);
store, by the subscriber, the at least one normalized data value to a staging table for data synchronization with the analytics database (Trivedi Para [0050]: data received at the analytics system is stored in a database management system for it is available for further extraction); and
forward, by a forwarding service executing in the at least one computing device, the at least one normalized data value from the staging table to the analytics database of the analytics computing system over a computer network (Trivedi Para [0032]: retrieval, using a remote function call, the flat file structure) …, to synchronize the at least one data value between the transactional database and the analytics database (Trivedi Para [0032]: for the purpose of synchronizing the data in the transactional system with the analytics system). 
However, Trivedi does not teach:
using a network transfer protocol.
Nevertheless, Selmeci teaches:
using a network transfer protocol (Selmici page 304 lines 5 – 18: the Remote Function Calls, an SAP technology referred to in Trivedi, can use various network protocols).
Trivedi and Selmeci are in the same field of remote communications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trivedi to include the teachings of Selmeci because network protocols connect local and remote systems in heterogeneous computing environments (See Selmici’s abstract).

As to claim 17, Trivedi in view of Selmeci teaches the system according to claim 16, wherein the operation comprises at least one of an insert, update, or delete operation for a record in the transactional database (Trivedi Para [0048]: the save event in a transactional database system). 

As to claim 18, Trivedi in view of Selmeci teaches the system according to claim 16, wherein, through use of the message, execution of the operation issued for the record in the transactional database is detached from storage of the at least one data value to the staging table (Trivedi Para [0050]: the operations in the transactional database are enqueued into a queue that is detached from a second queue located at the analytics database system). 

As to claim 19, Trivedi in view of Selmeci teaches the system according to claim 16, wherein the at least one computing device is further configured to at least: publish, by the publisher, the message to a message broker; and add, by the message broker, the message to a publisher queue. 

As to claim 20, Trivedi in view of Selmeci teaches the system according to claim 19, wherein the at least one computing device is further configured to receive, by the publisher, an infrastructure message from the message broker (Trivedi Para [0048]: loading, via a queue loading service via an established channel), wherein the infrastructure message includes at least one of a confirmation message or an error message associated with the message (Trivedi Para [0048]: loading, via a queue loading service via an established channel, a complex data structure value to be added to a queue).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has previously been made of record:
US 2014/0229628 A1:  Pertinent because Figure 1 illustrates a data collection server, and staging databases, and a warehouse database for an analytics server.
US 2014/0229423 A1:  Similarly, pertinent because Figure 1 illustrates a data collection server, and staging databases, and a warehouse database for an analytics server.
US 2017/0212934 A1 pertinence: seamless integration between a relational database and a column-oriented database.
US 2004/0215656 A1:  Pertinent because Figure 4 shows an extract-transform-load process followed by a data mining run.
US 2019/0050441 A1 pertinence: it is a co-pending Application from the same Assignee as the instant Application.
	US 6,434,544 B1 pertinence: bridging to multidimensional databases.
	US 2007/0027904 A1 pertinence: translating between relational database queries and multidimensional queries.
	US 2005/0071341 A1 pertinence: updating an OLAP cube based on a modified star-schema.
	US 2009/0271384 A1 pertinence:  a relational database management system integrated with a multidimensional store of aggregated elements.
	US 2008/0162999 A1 pertinence; reading data from a queue for an OLAP system.
US 2019/0050441 A1 pertinence:  same Assignee as the instant Application. 
Conn, Samuel S. "OLTP and OLAP data integration: a review of feasible implementation methods and architectures for real time data analysis." In Proceedings. IEEE SoutheastCon, 2005., pp. 515-520. IEEE, 2005.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631
June 8, 2022